     Case 2:18-cv-01654-GMN-BNW Document 211
                                         204 Filed 12/07/20
                                                   12/01/20 Page 1 of 4



 1    Corey M. Eschweiler, Esq. (Bar No. 6635)
      ER INJURY ATTORNEYS
 2    4795 South Durango Drive
      Las Vegas, NV 89147
 3    Telephone: (702) 877-1500
      Facsimile: (702) 933-7043
 4    ceschweiler@erinjuryattorneys.com

 5    Colin P. King, Esq. (UT Bar No. 1815)
      (Pro Hac Vice)
 6    cking@dkowlaw.com
      DEWSNUP KING OLSEN WOREL
 7    HAVAS MORTENSEN
      36 South State Street
 8    Salt Lake City, UT 84111
      Telephone: (801) 533-0400
 9    Attorneys for Plaintiff

10
                                 UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
      RYAN Q. CLARIDGE,                                   CASE NO.: 2:18-cv-01654-GMN-BNW
13
                                   Plaintiff,             AGREED ORDER REGARDING
14           vs.                                          PRODUCTION OF DOCUMENTS
15    I-FLOW CORPORATION, a Delaware
      corporation; I-FLOW, LLC, a Delaware limited
16    liability company; DJO LLC (f.k.a. DJ
      ORTHOPEDICS, LLC), a Delaware limited
17    liability company; DJO, INCORPORATED, aka
      DJO, INC., a Delaware corporation; STRYKER
18    CORPORATION, a Michigan corporation; and
      STRYKER SALES CORPORATION, a
19    Michigan corporation,
                                  Defendants.
20
21
             This matter coming before the Court on Plaintiff’s, Ryan Q. Claridge, and Stryker
22
      Corporation, Stryker Sales Corporation, and I-Flow, LLC (collectively as “Defendants”), joint
23
      motion for entry of agreed order regarding Google LLC’s (“Google”) production of certain
24

25    communications, the Court FINDS and ORDERS as follows:

26           1.     Ryan Q. Claridge is the registered account holder and/or sole authorized user of a

27    Gmail account with the address ryanclaridge71@gmail.com (“Google Account”).
28
     Case 2:18-cv-01654-GMN-BNW Document 211
                                         204 Filed 12/07/20
                                                   12/01/20 Page 2 of 4



 1           2.      Ryan Q. Claridge consents to Google delivering and divulging the contents of his
 2    respective Gmail accounts as described further below. The court finds that this consent is
 3
      sufficient pursuant to the Stored Communications Act 18 U.S.C § 2701 et seq.
 4
             3.      Within three (3) days of the entry of this Order, counsel for Defendants will email
 5
      to the user (ryanclaridge71@gmail.com) a copy of this Order.
 6

 7           4.      Within ten (10) days of the entry of this Order, Ryan Q. Claridge shall send an

 8    email message from the user’s Gmail account listed above to google-legal-support@google.com

 9    with this Order attached (“Consent Email”). The Consent Email shall state that the user consents
10    to Google’s disclosure of the communications dated between January 1, 2004 and December 1,
11
      2020 GMT/UTC associated with the Google Account, which are in the Google Account, were
12
      recently deleted from the Google Account, or were preserved pursuant to the request(s) in this
13
      matter (the “Documents”).
14

15           5.      The Consent Email shall further state that the user consents to Google delivering

16    the Documents to:

17           Kristine Kuzemka, Esq.
             Advanced Resolution Management
18
             6980 S. Cimarron Road, Suite 210
19           Las Vegas, NV 89113

20           6.      Within ten (10) days of the receipt of the Consent Email, Google shall write or
21    otherwise record the Documents, to the extent any exist and are reasonably available, on a
22
      separate compact disc (CD) or other fixed medium and mail via overnight courier to:
23
             Kristine Kuzemka, Esq.
24           Advanced Resolution Management
             6980 S. Cimarron Road, Suite 210
25           Las Vegas, NV 89113
26
             7.      Google’s production, as outlined in paragraph 6, will complete Google’s discovery
27
      obligation in this matter.
28

                                                      2
     Case 2:18-cv-01654-GMN-BNW Document 211
                                         204 Filed 12/07/20
                                                   12/01/20 Page 3 of 4



 1                                     DATED this 1st day of December, 2020.
 2                                     ER INJURY ATTORNEYS
 3                                     /s/ Corey M. Eschweiler__________
                                       Corey M. Eschweiler
 4
                                       DEWSNUP KING OLSEN WOREL
 5                                     HAVAS MORTENSEN
                                       /s/ Colin P. King________________
 6                                     Colin P. King
 7

 8
         IT IS SO ORDERED
 9    IT IS SO ORDERED
         DATED: 9:40 am, December 07, 2020
10
      DATED this __ day of __________, 2020.
11

12      BRENDA WEKSLER
      _______________________________
        UNITED STATES MAGISTRATE JUDGE
13    BRENDA WEKSLER
14    UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27
28

                                                3
     Case 2:18-cv-01654-GMN-BNW Document 211
                                         204 Filed 12/07/20
                                                   12/01/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2           I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen
 3    (18) years, and I am not a party to, nor interested in, this action. On this date, I caused to be
      served a true and correct copy of the foregoing AGREED ORDER REGARDING
 4    PRODUCTION OF DOCUMENTS by the method indicated below and addressed as follows:

 5        BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
            electronic filing and service upon the Court’s Service List for the above-referenced case.
 6

 7
      Vaughn A. Crawford, Esq.                         Thomas Friedman, Esq. (Bar #7708)
 8    Morgan T. Petrelli, Esq.                         BROWN, BONN & FRIEDMAN, LLP
      SNELL & WILMER                                   5528 S. Fort Apache Rd.
 9    3883 Howard Hughes Parkway, Suite 1100           Las Vegas, NV 89135
      Las Vegas, NV 89169-5958                         Telephone: (702) 942-3900
10
      Telephone: (702) 784-5200                        Facsimile: (702) 942-3901 Fax
11    Facsimile: (702) 784-5252                        tfriedman@brownbonn.com
      vcrawford@swlaw.com                              Attorneys for Defendant
12    ddavis@swlaw.com                                 I-Flow, LLC
      Attorneys for Defendants Stryker Corporation
13    and Stryker Sales Corporation
14
      Christopher P. Norton, Esq. (Pro Hac Vice)       Phillip Mark Crane, Esq. (Pro Hac Vice)
15    MINTZ LEVIN COHN FERRIS GLOVSKY                  Lee. J. Hurwitz, Esq. (Pro Hac Vice)
      and POPEO, P.C.                                  SEGAL, MCCAMBRIDGE, SINGER &
16    2029 Century Park East, Suite 3100               MAHONEY, LTD.
      Los Angeles, CA 90067                            233 South Wacker Drive, Suite 5500
17    Telephone: (310) 586-3200                        Chicago, IL 60605
18    Facsimile: 312-645-7711                          Telephone: (312) 645-7800
      cpnorton@mintz.com                               Facsimile: (312) 645-7811
19    Attorneys for Defendants Stryker Corporation     mcrane@smsm.com
      and Stryker Sales Corporation                    lhurwitz@smsm.com
20
                                                       Peter John Strelitz (Pro Hac Vice)
21                                                     SEGAL, MCCAMBRIDGE, SINGER &
22                                                     MAHONEY, LTD.
                                                       100 Congress Avenue, Suite 800
23                                                     Austin, TX 78701
                                                       Telephone: (512) 476-7834
24                                                     Facsimile: (512) 476-7832
                                                       pstrelitz@smsm.com
25
                                                       Attorneys for Defendant
26                                                     I-Flow, LLC

27
28
